Citation Nr: 1643942	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  10-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for headaches as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2011, a videoconference Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the claims file.

The issue was remanded to the Agency of Original Jurisdiction (AOJ) for further development in June 2012, February 2013 and November 2013.  As sufficient efforts were made to obtain the noted medical records and the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran's headaches are related to his service-connected cervical degenerative disc disease (DDD) (claimed as a neck injury).


CONCLUSION OF LAW

The Veteran's headaches are proximately due to or the result of his service-connected cervical DDD.  38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken in this decision, a discussion of VA's duties to notify and assist are not necessary.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may alternatively be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  Under this regulation, where the nonservice-connected disability is aggravated, rather than caused, by the service-connected disability, a baseline level of severity of the nonservice-connected disease or injury be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  This baseline level of severity, as well as any increase in severity due to the nature progress of the disease, is thereafter to be deducted from the current level of disability to determine the extent of aggravation.  See 38 C.F.R. § 3.310(b). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49.

The Veteran's claim for service connection for a disability manifested by headaches, as secondary to service-connected disability, was filed in May 2008.  The Veteran asserts that he has chronic headaches either due to an acquired psychiatric disability or a neck injury incurred in service.  Specific to the neck injury and headaches, he notes that while stationed in Japan in 1988 he hit his head on a turret hatch which had broken loose from a locked position.  He reports that he received treatment and was told that he would have headaches as a result of this incident.  

Historically, the Board denied service connection for a neck injury in the June 2012 Board decision.  The Board remanded the Veteran's claims for service connection for psychiatric disability to include posttraumatic stress disorder (PTSD), as well as service connection for headaches as secondary to service-connected disability, in that decision, and again in February 2013 and November 2013.  The RO granted service connection for PTSD with major depressive disorder in a June 2014 rating decision.  The Veteran filed a petition to reopen his claim for neck injury in August 2015.  At the same time, he filed a claim of service connection for traumatic brain injury (TBI), also stemming from the hatch incident.  Service connection for TBI was granted in a December 2015 rating decision.  Service connection for cervical DDD, claimed as a neck injury, was granted in an August 2016 rating decision.  

Initially, the Board points out that the Veteran has current headache disability, as the medical record is replete with reference to chronic headaches.  See, e.g., September 2014 VA examination report containing a diagnosis of tension headaches; see also records from D.M., M.D., dated in 2015 noting headaches.  

The record contains uncontroverted medical opinion evidence that the Veteran's current headache disability is not related to his service-connected PTSD but is related to his now-service-connected neck disability.  In the September 2014 VA examination report, the examining physician opines that the Veteran's headaches are not related to his service-connected PTSD but rather are associated with his cervical spine symptoms.  

Additionally, the Veteran's treating neurosurgeon, D.M., M.D., noted the following in a June 2015 note:  

On discussing further his injury when he was in the service, a hatch hit him in the head, he saw stars and he was knocked unconscious for a period of time. This does raise a significant issue that he probably had a traumatic brain injury even though he was wearing a communications helmet at the time of the injury. Additionally his migraines could be related to his neck and from the TBI.

In considering the entire record, to include the competent and credible lay assertions of the Veteran and the opinions of both Dr. M. and the VA physician in 2014, the Board finds that the weight of the evidence supports granting secondary service connection for chronic headaches as proximately due to service-connected cervical DDD.  38 C.F.R. § 3.310.  


ORDER

Service connection for headaches as secondary to service-connected cervical DDD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


